            Case 5:20-cv-06546-JMG Document 16 Filed 03/31/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :                Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :                (filed in the United States District
(dba THE INCOME STORE)                    :                Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :                Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.           :
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
ASHER MILGROM, DANIEL GIORDANO,           :
DANIEL MEYER, and JDS CONSULTING          :
GROUP LLC,                                :
                                          :
                        Defendant.        :
__________________________________________:

        ORDER GRANTING PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE

         AND NOW, this      31st     day of        March          , 2021, upon consideration of

Plaintiff Melanie E. Damian’s, as Receiver of Today’s Growth Consultant, Inc. (dba the Income

Store) (the “Receiver”) Motion for Substitute Service (the “Motion”), .and finding that cause

exists to grant the Motion, it is hereby ORDERED as follows:

                 1.     The Motion is GRANTED; and .



{02131841;v1 }
         Case 5:20-cv-06546-JMG Document 16 Filed 03/31/21 Page 2 of 2




              2.     The Receiver may serve Defendant JDS Consulting Group LLC through a

combination of (a) publication of the Summons and Complaint as a class 3 notice under Wis.

Stat. § 985.07; and (b) sending the Summons and Complaint by U.S. Mail to Defendant’s

registered agent’s address at 1215 Vilas Avenue, Madison, WI 53715



                                             /s/ John M. Gallagher
                                           JOHN M. GALLAGHER, U.S.D.J




                        {02131841;v1 }                               2
